Citation Nr: 0700244	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-30 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946.  He died in April 2002 and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that the appellant indicated she wished to 
have either a Travel Board or video conference hearing on her 
VA Form 9, dated in July 2004.  Since the receipt of this 
request, the RO has attempted to schedule the appellant for 
hearings in October 2005, January 2006, May 2006, September 
2006 and November 2006.  The appellant was granted 
postponements until her hearing scheduled in November 2006, 
where she failed to report.  The RO has made every attempt to 
accommodate the appellant in scheduling her hearing, but 
given her apparent inability to attend a scheduled hearing, 
the Board will proceed in making a determination in this 
case.


FINDINGS OF FACT

1.  The veteran had verified active service from April 1944 
to February 1946.

2.  The veteran died in April 2002 at the age of 89; 
cerebrovascular accident due to hypertension was certified as 
the immediate cause of death and other factors contributing 
to his death were diabetes and hypercholesterolemia.

3.  At the time of his death, the veteran was service-
connected for a nervous disorder, considered 10 percent 
disabling.

4.  Hypertension, diabetes and hypercholesterolemia were not 
manifested during service or within one year after the 
veteran's discharge from service, and a preponderance of 
medical evidence is against a showing that any of these 
conditions were related to service or to the veteran's 
service connected nervous disorder.

5.  The preponderance of the competent and probative evidence 
of record is against a finding that the service-connected 
nervous disorder caused or contributed substantially or 
materially to the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.312 (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  See 38 
C.F.R. § 3.312(a) (2006).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b) 
(2006).  The service-connected disability will be considered 
a contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2006).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. 
§ 3.303(a) (2006).  Alternatively, when a chronic disease is 
not present during service, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of 
continuity of symptomatology.  

The appellant asserts that the hypertension which caused the 
veteran's death was either the result of his service-
connected nervous disorder or substantially contributed to by 
his nervous disorder.

At the time of his death, the veteran was service-connected 
for a nervous disorder, considered 10 percent disabling.  The 
veteran was originally granted service connection in April 
1946 and granted a 30 percent disability rating.  In 
September 1976, the veteran's disability rating was reduced 
to 10 percent disabling.  The veteran did not appeal this 
decision.

In support of her claim, the appellant has submitted letters 
from two private physicians.  The first, from D.D.M., M.D., 
dated in June 2002, noted that the veteran had been a patient 
"for many years" and received treatment for diabetes, 
hypertension, elevated cholesterol and prostate problems.  
The physician stated that the veteran's family had brought to 
his attention that the veteran was discharged from the Army 
in 1946 due to a nervous disorder and had been treated for 
blood pressure problems since that time.  The physician 
concluded that "certainly his blood pressure problem was a 
contributing factor in his stroke and thus it is possible 
that his nervous condition contributed to his stroke."  See 
letter dated June 24, 2002.  The appellant submitted a 
duplicate copy of this letter in March 2003, in response to 
the RO's request for additional information to support this 
opinion.  In June 2003, the appellant submitted a second 
letter from D.D.M., M.D. that stated the veteran had been a 
patient since 1992, and in his medical opinion, the veteran's 
nervous condition could have brought about his high blood 
pressure.  The Board notes that the physician has clearly 
stated that he did not begin treating the veteran until 1992, 
with no medical knowledge of his treatment prior to that 
date.  Thus, the physician is basing his opinion solely upon 
the historical recitation of the veteran's family.

In fact, the conclusion by Dr. D.D.M. that the veteran had 
had high blood pressure ever since service is inaccurate 
according to statements the veteran made during his lifetime.  
When he reported for a VA psychiatric examination in 1976, he 
completed a medical history form noting that he had been 
diagnosed with hypertension in 1975.  During that 
examination, his blood pressure was 190/112, clearly 
elevated. Therefore, the medical evidence shows hypertension 
was first manifested almost three decades after the veteran's 
separation from service.

In July 2003, the appellant submitted a letter from W.H., 
M.D. that noted the veteran was under the physician's care 
when he was admitted to the hospital prior to his brainstem 
stroke in April 2002.  The letter stated that the veteran was 
discharged from service with a diagnosis of nervous 
disability in 1946 for his World War II service.  His stroke 
was caused by hypertension, hypercholesterolemia and atrial 
fibrillation.  The physician stated "I am not certain what 
nervous disability means in current term.  It is possible 
that his nervous disability was a contributing factor for his 
underlying medical condition and stroke."  See statement 
dated July 29, 2003.  It is clear that this physician's 
opinion is moot, in that he did not know the definition of a 
nervous disability.  Thus, this opinion is given no weight.

In Black v. Brown, 5 Vet. App. 177, 180 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that the Board may discount medical opinions that amount to 
general conclusions based on history furnished by the veteran 
and that are unsupported by the clinical evidence.  In the 
present case, both physicians cited above based their 
opinions upon history recited by the appellant and/or the 
veteran's family's assertions.  

In a supporting brief submitted by the appellant's 
representative in November 2006, several additional 
contentions were raised.  It was argued that the veteran's VA 
examinations in 1948 and 1976 did not include physical 
examinations or diagnostic testing.  The 1976 VA examination 
noted that the veteran experienced severe stomach discomfort 
during the appointment, which was attributed to the veteran's 
service-connected anxiety disorder.  The appellant's 
representative argues that if the veteran had been afforded 
physical examinations in both 1948 and 1976, it would have 
become apparent that he suffered from hypertension that was 
aggravated by his anxiety disorder.  The Board notes that the 
veteran failed to report to the 1948 VA examination, thus any 
evidence that could have substantiated this theory was not 
available due to the veteran's lack of participation in the 
examination.

With regard to the 1976 VA examination, the representative's 
argument is very convenient.  If the veteran had been 
provided a physician examination, then it would have been 
apparent that he suffered from hypertension.  The veteran was 
scheduled for a psychiatric examination since that was his 
only service-connected disability.  There was no reason for 
the veteran to be afforded a complete physical examination 
since no claims were pending for compensation for other 
disabilities.  If the veteran was unhappy with the results of 
the RO's decision regarding his examination for anxiety 
disorder, he had plenty of opportunity to appeal the 
decision.  Regardless, as noted above, that examination 
report did show elevated blood pressure and a history of 
hypertension being diagnosed the prior year.  Simply because 
the condition was shown, however, is not tantamount to a 
conclusion that it was caused or aggravated by the veteran's 
psychiatric problems.

The appellant's representative defines the term "psycho 
physiological" and provides an opinion that the veteran's 
hypertension would certainly be affected by his anxiety 
disorder.  The Board is not aware that the appellant's 
representative is a physician.  Presuming not, the 
representative is not competent to provide such a medical 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

It was argued that the veteran's service entrance examination 
findings in December 1943 included blood pressure readings of 
148/90.  There are no further blood pressure readings in 
service.  It is not clear what the representative hopes to 
gain by arguing that the veteran's hypertension preexisted 
service since, if that were true, it was clearly not related 
to psychiatric disabilities of service origin.  Additionally, 
the veteran did not file a claim for hypertension during his 
lifetime.  The appellant argues that the veteran did not 
pursue benefits for hypertension because he was working, 
raising his family and was "of that generation."  The 
appellant's lay statement also noted that the veteran was 
extremely resistant to seeking VA treatment during his life.  
Unfortunately, the duty to assist is not always a one-way 
street.  If the veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In the present case, the veteran should have sought 
help when he needed it.  Due to his lack of VA medical 
intervention, the appellant must now go forward on the 
evidence of record.

D.D.M., M.D. also submitted additional statements in November 
2006 that addressed a potential nexus between the veteran's 
anxiety disorder and hypertension.  Similar to his statements 
of June 2002 and June 2003, the evidence of record does not 
substantiate the physician's claim.  While the Board 
acknowledges the physician's statements that anxiety can 
contribute to hypertension, there is no evidence of record 
that the veteran suffered from hypertension until decades 
after service.  The history the physician reports that the 
veteran had had hypertension ever since service is an 
inaccurate factual predicate, since there are no records of 
hypertension associated with the claims folder until the mid 
1970s and the veteran reported at that time that hypertension 
was diagnosed in 1975.  The physician does not have first-
hand knowledge of the veteran's condition prior to 1992, and 
thus any opinion offered prior to his treatment of the 
veteran is speculative in nature.  The Board observes that 
the Court has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The appellant has also submitted lay statements from her 
children explaining how the veteran acted during his 
lifetime, and the ailments he suffered from.  The November 
2006 letter from L.D. described the veteran's anxious 
behavior and high blood pressure.  Though the appellant's 
daughter indicated that she maintained a blood pressure log 
for her father prior to his death, this has no probative 
value with regard to the issue at hand, as any nexus provided 
by the appellant's daughter is not a medical opinion.  The 
Board recognizes the appellant and her family's sincere 
belief that her husband's death was related in some way to 
his military experience or to his service-connected nervous 
disorder.  Nevertheless, in this case, the appellant and her 
family have not been shown to have the professional expertise 
necessary to provide meaningful evidence regarding the causal 
relationship between the decedent's death and his active 
military service.  See Espiritu, supra.

Additionally, the appellant has submitted several internet 
articles regarding the effects of stress on high blood 
pressure.  These articles are not probative evidence as they 
do not specifically relate to the veteran's particular case 
and in particular do not contain any analysis regarding the 
claimed connection between the veteran's anxiety disorder and 
his hypertension.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses].  However, as discussed by the Board above, the 
Court has held that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert, supra; see also Beausoleil, supra; Libertine, 
supra.


Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).   It is clear that both private physicians 
did not provide a basis for their opinions.  Therefore, the 
two private opinions are accorded no weight.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, the Board finds the 
December 2003 VA examination report to be the most 
persuasive.  The examiner commented that the veteran's claims 
folder had been reviewed in its entirety.  It was noted that 
there was not any evidence of record of blood pressures, nor 
was there any evidence where the veteran's private physicians 
stated that it was more likely than not that his hypertension 
was caused by his anxiety disorder.  The examiner also noted 
that Dr. H. did not know what the term "nervous disorder" 
meant.  The examiner concluded that the available medical 
evidence was not strong enough to allow a finding that there 
was a more likely than not causal relationship between the 
veteran's anxiety disorder and his hypertension.  Medical 
literature on this subject had been studied for many years 
and there has not been found a definitive causal connection 
between elevated levels of anxiety and hypertension.  Thus, 
the Board finds that the evidence does not support a finding 
that the veteran's service-connected nervous disorder 
contributed to his hypertension, which led to the veteran's 
death.

Therefore, although the Board is sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but must provide a medical basis other than 
its own unsubstantiated conclusions to support its ultimate 
decision.  Here, the appellant has failed to submit or 
identify any persuasive medical evidence to provide a nexus 
between any in-service injury or disease and the conditions 
that caused and contributed to cause the veteran's death.  
The two opinions she has submitted are simply not persuasive 
and carry little weight.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the appellant's claim that the veteran's death is related to 
service.  There is not an approximate balance of evidence.

Duties to Notify and Assist

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Prior to initial adjudication of the claim and thereafter, 
letters dated in January 2003 and August 2004 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West Supp. 2005); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The appellant was 
aware that it was ultimately her responsibility to give VA 
any evidence pertaining to the claim.  The January 2003 
letter told her to provide any relevant evidence in her 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II). 

Though the appellant was not provided with notice regarding 
disability ratings and effective dates in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
appellant has not been prejudiced.  These issues have been 
rendered moot as the claim has been denied.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West Supp. 2005); 38 C.F.R. § 3.159 (2006).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

The veteran's claims file was referred to a medical 
professional to obtain an opinion on the relationship between 
the cause of his death and his military service.  That 
opinion was negative, as described above.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 


ORDER


Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


